DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 2, 6-7, 13, 24 & 27-32 are cancelled. Claims 1, 3-5, 8-12, 14-23, 25-26 & 33-34 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


Claims 1, 3-5, 10-12, 14-23, 25-26 & 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker (US 2003/0054236 A1) in view of Bohnstedt (US 5,221,587 A), Sugie (US 2007/0160903 A1) and Miller (US 2011/0091761 A1).
Regarding claims 1, 3-5, 10-12, 14-16, 18, 21-23, 25-26 & 34, Zucker teaches a battery separator for a lead-acid battery (Abstract & [0002]) comprising: 					a microporous membrane (2) comprising a microporous sheet of polyolefin ([0021]-[0022]),												a diffusive mat (3 or 3’) affixed to the microporous membrane (Fig. 1, [0021] & [0033]), wherein the diffusive mat comprises fine glass fibers, synthetic fibers or mixtures thereof ([0028]-[0029] & [0031]-[0032]).										Zucker further teaches the battery separator enveloping a positive electrode plate of the battery and a negative electrode plate of the battery ([0038]-[0039]); and a basis weight of the diffusive mat being greater than 35 gsm ([0034]-[0035]). Zucker further teaches the diffusive mat more preferably having a thickness between 0.2 mm and 1.0 mm ([0020]).				Zucker does not explicitly teach the diffusive mat having a three hour wick of at least 2.5 cm (claim 1), a three hour wick in a range of about 2.5 to about 10.0 cm (claim 3) and having a function of improving the flooded lead acid battery performance when compared to an equivalent flooded-lead acid battery with a glass mat by keeping battery electrodes from drying out through electrolyte wicking and protecting against acid stratification by improved diffusion properties obtained from electrolyte wicking, and comprising particulate silica (claim 34), and wherein the microporous membrane is impregnated with uncured rubber (claim 1). Zugie is further silent as to a battery discharge duration of greater than 1.5 hours for at least 18 cycles prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 I & II.													While Zucker does not explicitly teach the separator of instant claim 1 for use in a flooded lead acid battery, it is noted that such a limitation constitutes intended use. However, by directly reciting flooded lead acid battery within the body of the claim (i.e “the flooded lead acid battery performance”), it is noted for purposes of examination that the flooded lead acid battery is a required component of claim 1. In this regard, Zucker as modified by Sugie and Bohnstedt is silent as to a flooded lead acid battery.								Miller teaches a flooded lead acid battery, used in applications such as stationary batteries, comprising a separator composed of a combination of polyolefin, rubber, and glass fiber ([0032] & [0084]). The particular composition of the separator for use in flooded lead acid batteries of stationary batteries is not particularly limited so long as the separator preferably has transverse ribs on the surface that faces a negative plate and has longitudinal ribs on the surface that faces a positive plate as taught by Miller ([0011]-[0013] & [0031]).				prima facie
Regarding claim 4 & 20, Zucker as modified by Bohnstedt, Sugie and Miller teaches the separator of claim 1 but does not explicitly teach a MD stiffness of greater than about 90 mN, a CMD stiff ness of greater than about 45 mN (claim 4) and an electrical resistance of 12 mohm cm2 or greater (claim 20).											However, Zucker as modified by Sugie discloses a diffusive mat comprising glass fibers and silica particles having substantially the same structure and composition as the instantly claimed invention. From the inventive embodiments depicted in the Table of the instant specification, it can be seen that one of the inventive diffusive mats, satisfying the three hour wick limitation, was comprised of synthetic fibers and silica with a basis weight greater than 35 gsm. Thus, the claimed composition of the diffusive mat of modified Zucker is identical and further teaches a basis weight greater than 35 gsm as claimed. Thus, one of ordinary skill in the art would expect the diffusive mat of modified Zucker to inherently possess the same instantly claimed properties (i.e the diffusive mat having a MD stiffness of greater than about 90 mN, a CMD stiff ness of greater than about 45 mN, and an electrical resistance of 12 mohm cm2 or greater). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 I & II.	
Regarding claim 17, Zucker teaches a method of making a separator for a lead acid battery but does not explicitly disclose a step of placing the separator in a lead acid battery. 		However, it would have been obvious to one of ordinary skill in the art to place the separator of Zucker into a lead acid battery because it provides improved stiffness as a separator for a lead acid battery ([0002] & [0007]). Furthermore, statements in the preamble reciting the 
Regarding claim 19, Zucker as modified by Bohnstedt, Sugie and Miller teaches the separator of claim 1, wherein the diffusive mat comprises silica and polymer fibers but does not explicitly teach the diffusive mat comprising natural fiber.							However, one of ordinary skill in the art, at the time of the invention would have found it obvious to include a cellulose fiber as the polymer fiber because cellulose fiber is abundant and is also a well-known lead acid battery separator material as evidenced by Miller ([0032]). “The selection of a known material based on its suitability for its intended use supported a prima facie Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)” See MPEP 2144.07.

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker, Bohnstedt, Sugie and Miller, as applied to claims 1, 3-5, 10-12, 14-23, 25-26 & 34 above, and further in view of Paik (US 6,242,127 B1).
Regarding claims 8-9, Zucker as modified by Bohnstedt, Sugie and Miller teaches the separator of claim 1 but is silent as to said rubber comprising no more than 12% by weight of the separator (claim 8) and said rubber comprising 2.5 to 3.5% by weight of the separator (claim 9).		Paik teaches a lead-acid battery separator comprising a microporous polyolefin membrane which is impregnated with an cured rubber (Col.3;L15-30 & Col.3;L.50 to Col.4;L.44), wherein the cured rubber makes up about 0.5% to about 30% by dry weight of the separator (Col.2, L.54-59) which overlaps with the instantly claimed ranges in claims 8-9. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.			It would have been obvious to one of ordinary skill in the art, at the time of the invention, to impregnate the microporous polyolefin membrane of modified Zucker with cured rubber from 0.5% to about 30% by dry weight of the separator in order to improve recharge properties of the lead-acid battery and prolong the energy battery life as taught by Paik (Col.3; L.21-30). While it is understood that Paik primarily teaches the use of cured rubbers as opposed to uncured rubbers, it is noted that the beneficial effect of prolonged life of the battery is due to the cured rubber . 	

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that (1) the combination of Zucker and Bohnstedt constitutes impermissible hindsight construction; (2) the combination of Sugie with modified Zucker would not have been obvious because the improved properties resulting from the teachings of Sugie is already present in Zucker as modified by Bohnstedt; and (3) Miller does not teach or suggest a need for improved resistance to dendrite formation without impairing oxygen reduction, the examiner respectfully disagrees.						As to (1), applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Bohnstedt teaches an increase in the cycle life of a lead-acid storage battery when an uncrosslinked rubber is impregnated into a microporous polyolefin membrane. Other advantages of the uncrosslinked rubber-impregnated microporous polyolefin membrane, compared to conventional separators, includes avoidance of low electrical resistance and low acid displacement and further provides good support to the negative electrode as noted in the above rejection.	Accordingly, the modification of Zucker’s microporous membrane to .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727